Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-24 are currently under examination.
Priority
The instant application is a bypass continuation of PCT International Patent Application PCT/IB2020/055204, filed 06/02/2020 filed under 35 U.S.C. 111(a), which is claiming the benefit of priority under 35 U.S.C. 119(e) to provisional application 62/856,201, filed 06/03/2019,which is  acknowledged.
Allowable Subject Matter
Claims 1-24 are allowable. 
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed on 5/11/2022 are found to be persuasive.
The examiner withdraws the claim rejections under 35 U.S.C. 112(b) and 112(d).
The closest generic prior art found is DeCharms et al. (USPN 20130211238 A1; Pub.Date 08/15/2013; Fil.Date 10/26/2012) teaching a method (Title and abstract) comprising employing a computer system including at least one processor to (abstract “computer assisted method” and [0014] “a magnetic resonance imaging scanner, one or more processors and software according to the present invention”) teaching also determining a signal variance for pixel subset of a plurality of pixels of at least one magnetic resonance imaging (MRI) image of at least one region of interest of a subject, the signal variance representing a time-variance of an MRI signal characterizing the pixel or pixel subset and generate an MRI signal variance map of the at least one region of interest according to determined signal variances characterizing the at least one MRI image (with Fig.1 scanning patient to acquire image data in 110 as [0198] for analyzing the regional activation of the brain using as in [0147] “fMRI BOLD plotted in FIG. 17 A is percent signal change, measured as the group mean and standard errors of the difference in T2*-weighted MRI intensity” and [0478] “activation image/volume that may be computed is a variance image/volume. The variance of any pixel or group of pixels over a period of time can be computed, and these values can be formed into a variance image/volume” which is a time variance of pixel intensity which is different from the time decay variance of the instant claims as determine for one pixel or more pixels base on one or more imaging sequences). Even if DeCharms is teaching based on the signal variance to generate a tissue degeneration indicator for the subject according to the MRI signal variance map with the variance image as being directed to visualize the blood vessels using the variance image ([0478] “These images can be useful in located blood vessels”) with DeCharms teaching that tissue disorders as for brain are directly related to the local blood flow ([0005] “blood flow in various brain areas has been effectively correlated with various brain disorders“) suggesting the indication of tissue degeneration by locating blood vessels with modified blood flows, DeCharms does not specifically teach or suggest the acquisition of decay signals at different times with the determination of the time variance of these decay signals over an imaging sequence, therefore DeChamps does not teach or suggest “determining a signal decay variance for a pixel or plurality of pixels with the signal decay variance representing a time-variance of a decay rate of an MRI signal characterizing the pixel or pixel subset“ therefore as the temporal dispersion of the relaxation time of one or several pixel and to map this temporal dispersion for characterizing the degradation grade of the IVD. 
Another closest found prior art, as directed to intervertebral disc, is Michopoulou et al. (2011 Acta Radiologica 52:91–98; Pub.Date 2011) teaching the quantification of the intervertebral disc (IVD) degeneration using texture quantification with T2-weighted MRI technique (tile and abstract) with the use of statistical parameters such as standard deviation, sum of square for the determined T2 relaxation time parameters representing the T2 relaxation time dispersion (Fig. 3) characterizing the inhomogeneity of the IVD regions (Fig. 2) with correlation with the degeneration index from Firrmann (Table 2) wherein however the statistical analysis is directed to the spatial variation or inhomogeneity for access the textures within the image. In the instant application and claims, the statistical distance or variation is however directed to the temporal dispersion of the T2 relaxation times along the time series of images. While the T2 deviation determination is known in the art as taught by Milford et al. (2015 PLoS ONE 10:e0145255 13 pages; Pub.Date 2015), no prior art was found to “determine a signal decay variance for a pixel or plurality of pixels with the signal decay variance representing a time-variance of a decay rate of an MRI signal characterizing th pixel or pixel subset“ as using time series of measured successive multi-echo times determining the “signal decay variance” in the plain meaning as in different forms in the Specification. The advantage would be to assess the degeneration of the IVD using only the patient images without requiring a calibration based on statistical analysis of other patient results or previous results.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793